U NITED S TATES AIR F ORCE
             C OURT OF C RIMINAL APPEALS
                         ________________________

                             No. ACM S32364
                         ________________________

                            UNITED STATES
                                Appellee
                                      v.
                        Rowdy O.A. RASCHKE
                Airman Basic (E-1), U.S. Air Force, Appellant
                         ________________________

          Appeal from the United States Air Force Trial Judiciary
                           Decided 24 March 2017
                         ________________________

Military Judge: Joseph S. Imburgia.
Approved sentence: Bad-conduct discharge and confinement for 45 days. Sen-
tence adjudged 27 October 2015 by SpCM convened at Malmstrom Air Force
Base, Montana.
For Appellant: Major Anthony D. Ortiz, USAF.
For Appellee: Gerald R. Bruce, Esquire.
Before DREW, J. BROWN, and MINK, Appellate Military Judges.
Senior Judge J. BROWN delivered the opinion of the court, in which Chief
Judge DREW and Judge MINK joined.
                         ________________________

    This is an unpublished opinion and, as such, does not serve as
    precedent under AFCCA Rule of Practice and Procedure 18.4.
                           ________________________

J. BROWN, Senior Judge:
   At a judge-alone special court-martial, Appellant was convicted, consistent
with his plea and in accordance with a pretrial agreement, of divers use of
marijuana, in violation of Article 112a, UCMJ, 10 U.S.C. § 912a. The military
judge sentenced Appellant to a bad-conduct discharge, confinement for 45
                  United States v. Raschke, No. ACM S32364


days, hard labor without confinement for 45 days, and to be restricted to the
limits of Malmstrom Air Force Base for 45 days. The convening authority ap-
proved only a bad-conduct discharge and confinement for 45 days.
    On appeal, Appellant asserts that the military judge erred in admitting a
letter of reprimand (LOR) in sentencing and that the sentence is inappropri-
ately severe. Finding no error, we affirm the findings and sentence.

                               I. BACKGROUND
   Appellant smoked marijuana on more than one occasion between 25 April
2015 and 15 June 2015. When pleading guilty, Appellant admitted to rolling
the marijuana into rolling papers and then intentionally smoking it at his
house at least three separate times during the charged timeframe.
    Appellant also received two nonjudicial punishment actions for wrongful
marijuana use immediately prior to the charged time frame. In sum, the par-
ties stipulated that Appellant’s urine tested positive for a metabolite of mari-
juana on six occasions between 26 March 2015 and 15 June 2015.

                                II. DISCUSSION
A. Letter of Reprimand Admission
    Appellant argues that the military judge erred by admitting an LOR in
sentencing asserting that, rather than being issued for rehabilitative purposes,
it was offered solely to increase Appellant’s sentence at trial. We disagree.
    We review a military judge’s decision to admit sentencing evidence for an
abuse of discretion. United States v. Rhine, 67 M.J. 646, 651 (A.F. Ct. Crim.
App. 2008). “[A] military judge abuses his discretion if his findings of fact are
clearly erroneous or his conclusions of law are incorrect.” Id. (quoting United
States v. Barnett, 63 M.J. 388, 394 (C.A.A.F. 2006)) (alteration in original).
    Approximately two weeks before trial, Appellant indecently exposed his
genitalia to a pizza delivery person, apparently as a joke, and, on that same
evening, provided alcohol to someone under the legal drinking age. Several
days later, Appellant was placed in pretrial confinement. In addition to the
repeated uses of marijuana, this most recent misconduct was an additional ba-
sis for the decision to place Appellant in pretrial confinement. He remained in
pretrial confinement until trial.
    While in pretrial confinement, and six days after the incident, Appellant’s
commander issued Appellant an LOR for this additional misconduct. On the
day prior to trial, Appellant responded to the LOR and admitted to his behav-
ior, taking full responsibility for his actions. Appellant’s commander closed out
the LOR on the same day he received Appellant’s response.

                                       2
                  United States v. Raschke, No. ACM S32364


    The recently-completed LOR was then offered by the Government at Ap-
pellant’s trial for the divers wrongful use of marijuana offense. Trial defense
counsel objected to the introduction of the LOR in the Government’s sentencing
case. As appellate defense counsel now alleges, the defense counsel at trial also
argued that the LOR was for a punitive rather than rehabilitative purpose.
Neither the Government nor the Defense sought to call Appellant’s commander
to testify to his motives for issuing the LOR.
    The military judge overruled the Defense objection, concluding that it did
not appear that the LOR was “strictly meant to pile on or serve as a needless
aggravation to this court-martial.” In so ruling, the military judge reasoned
that commanders have the ability to maintain good order and discipline and
that a commander has an interest in rehabilitating an offender prior to their
separation. The Government did briefly reference this LOR in their sentencing
argument after referring to two other LORs and a letter of counseling. They
argued that his continued course of misconduct demonstrated Appellant’s lack
of rehabilitative potential.
    LORs are tools “intended to improve, correct, and instruct subordinates
who depart from standards of performance, conduct, bearing, and integrity, on
or off duty, and whose actions degrade the individual and unit’s mission.” Air
Force Instruction 36-2907, Unfavorable Information File (UIF) Program, ¶ 4.1
(26 Nov. 2014). To be admitted into evidence, such documents must perform a
legitimate “corrective” (as opposed to a punitive) purpose and be intended as a
“management tool” and not as a means to influence the outcome of a court-
martial. United States v. Boles, 11 M.J. 195, 198–99 (C.M.A. 1981) (LOR not
admissible where trial counsel acknowledged the LOR was placed in the ap-
pellant’s personnel records for the purpose of aggravating his larceny case);
United States v. Williams, 27 M.J. 529, 530 (A.F.C.M.R. 1988) (LOR not admis-
sible when the appellant’s commander testified that his purpose in giving the
LOR was to tell the court-martial that the appellant was a habitual drug user);
United States v. Hagy, 12 M.J. 739, 744 (A.F.C.M.R. 1981) (LOR admissible
when the commander intended to it to be “corrective action”). Documents given
for a punitive purpose or to influence the sentencing decision of a court-martial
or that contain inadmissible material are not “properly maintained” in an in-
dividual’s military record and are not admissible even if maintained within
that record. Boles, 11 M.J. at 199; Williams, 27 M.J. at 530; Hagy, 12 M.J. at
744; United States v. Brister, 12 M.J. 44, 45 (C.M.A. 1981); United States v.
Dodds, 11 M.J. 520, 522 (A.F.C.M.R. 1981).
   These cases do not stand for the proposition, however, that military mem-
bers facing trial by court-martial are exempt from disciplinary action in ad-
vance of their trials. Furthermore, the timing of or mere tardiness in docu-



                                       3
                 United States v. Raschke, No. ACM S32364


menting a member’s misconduct does not automatically render an LOR inad-
missible. United States v. Beaver, 26 M.J. 991, 993 (A.F.C.M.R. 1988) (LOR
prepared six days before trial was admissible); United States v. Goldsmith, 29
M.J. 979, 985 (A.F.C.M.R. 1990) (LOR prepared six months after the conduct
occurred was admissible); United States v. Hood, 16 M.J. 557, 560 (A.F.C.M.R.
1983) (LOR completed after charges were preferred was admissible). A repri-
mand issued within days of trial can serve a rehabilitative purpose. As such,
the focus of this inquiry is on whether a commander employed a disciplinary
or management tool with the primary purpose of addressing the misconduct
and not in order to influence the court-martial. See Williams, 27 M.J. at 529–
30 (LOR served after preferral of charges to dissuade the member from engag-
ing in such conduct was a management tool).
    The military judge concluded that the LOR was given for a rehabilitative
rather than a punitive purpose. The Defense introduced no evidence to demon-
strate that Appellant’s commander had any improper motive in issuing the
LOR. Trial defense counsel did not call the commander to testify as to his mo-
tives, instead relying solely on speculation. What was apparent, however, was
that Appellant’s leadership had previously demonstrated a willingness to uti-
lize counselings, reprimands, and nonjudicial punishments as rehabilitative
tools for Appellant. Before this, Appellant had accumulated one written coun-
seling, two letters of reprimand, and two nonjudicial punishment actions. The
response to the LOR further reinforced the rehabilitative purpose of the tool.
After apologizing and saying he regretted his decisions, Appellant then wrote
that he “hope[d] to be a better example in the future.” Furthermore, as to the
timing of the documentation, Appellant’s commander issued the reprimand al-
most immediately after the Appellant’s misconduct occurred. In such a situa-
tion, Appellant’s commander can hardly be blamed for issuing and completing
the LOR shortly before the court-martial.
    Though this might be a closer call if it was member sentencing, it was a
judge-alone trial and military judges are presumed to know and follow the law.
See United States v. Erickson, 65 M.J. 221, 225 (C.A.A.F. 2007) (“Military
judges are presumed to know the law and to follow it absent clear evidence to
the contrary.”). Consequently, we have no concern that the military judge was
improperly “influenced” to use the LOR in an inappropriate manner. The Gov-
ernment’s fleeting reference to the documentation in their sentencing argu-
ment placed it in the appropriate context, along with the other admissible dis-
ciplinary paperwork. The Government neither dwelled on this LOR nor sug-
gested that the military judge should punish Appellant for that uncharged mis-
conduct. The focus was instead properly on Appellant’s rehabilitative poten-
tial.




                                      4
                  United States v. Raschke, No. ACM S32364


    For these reasons, Appellant has not demonstrated that the LOR was is-
sued for an improper purpose, and, therefore, the military judge did not abuse
his discretion in admitting the document as part of Appellant’s personnel rec-
ords under Rule for Courts-Martial 1001(b)(2).
   B. Sentence Severity
   Appellant argues his sentence was inappropriately severe. We disagree.
    This court reviews sentence appropriateness de novo. United States v.
Lane, 64 M.J. 1, 2 (C.A.A.F. 2006). We “may affirm only such findings of guilty
and the sentence or such part or amount of the sentence, as [we find] correct
in law and fact and determine[ ], on the basis of the entire record, should be
approved.” Article 66(c), UCMJ, 10 U.S.C. § 866(c). “We assess sentence appro-
priateness by considering the particular appellant, the nature and seriousness
of the offense[s], the appellant’s record of service, and all matters contained in
the record of trial.” United States v. Anderson, 67 M.J. 703, 705 (A.F. Ct. Crim.
App. 2009). Although we are accorded great discretion in determining whether
a particular sentence is appropriate, we are not authorized to engage in exer-
cises of clemency. United States v. Nerad, 69 M.J. 138, 146 (C.A.A.F. 2010).
    In evaluating the sentence in this case of a bad-conduct discharge and 45
days of confinement, we find the approved sentence to be correct in law and
fact based on the entire record. Appellant was found guilty pursuant to his plea
of repeatedly and wrongfully using marijuana. Despite many opportunities to
voluntarily stop using marijuana, Appellant maintained his disregard for the
law and his obligations as a military member when he continued his wrongful
use of drugs despite the imposition of two nonjudicial punishment actions for
that same misconduct.
    After reviewing the entire record and giving individualized consideration
to “the nature and seriousness of the offense[s] and the character of the of-
fender,” we are convinced the sentence is appropriate. See United States v.
Snelling, 14 M.J. 267, 268 (C.M.A. 1982) (quoting United States v. Mamaluy,
27 C.M.R. 176, 180–81 (C.M.A. 1959)).




                                        5
                  United States v. Raschke, No. ACM S32364


                               III. CONCLUSION
    The approved findings and sentence are correct in law and fact, and no er-
ror materially prejudicial to the substantial rights of Appellant occurred. Arti-
cles 59(a) and 66(c), UCMJ, 10 U.S.C. §§ 859(a), 866(c). Accordingly, the ap-
proved findings and sentence are AFFIRMED.


                 FOR THE COURT



                 KURT J. BRUBAKER
                 Clerk of the Court




                                       6